Case 7:16-cv-05552-VB-PED Document 176 Filed 09/16/21 Page 1of1

 

AO oe atmo none
erway nine vane

SDC SDNY “|

; DOCUMENT
ELECTRONICAL! + SELED
UNITED STATES DISTRICT COURT Imoce
SOUTHERN DISTRICT OF NEW YORK I DATE B GUO; of:
x memes f

 

 

 

CHAMMA K. BRANDON,
Plaintiff, 16 CIVIL 5552 (VB)
-against- JUDGMENT
MARK ROYCE,

Defendant.

 

It is hereby ORDERED, ADJUDGED AND DECREED: That after a Jury

Trial before the Honorable Vincent L. Briccetti, United States District Judge, the jury having

returned a verdict in favor of Defendant, and the Complaint is hereby dismissed.

DATED: New York, New York
September (6 , 2021

RUBY J. KRAJICK

 

So Ordered: Clerk of Court

vuut m Dose) 1 Ln

U.S.D.J. Depiyfy Clerk

 

 
